UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6695



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BARRY MCCORMICK, a/k/a Dut-lo,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. Malcolm J. Howard,
District Judge. (CR-94-39-H)


Submitted:   September 25, 1997           Decided:   October 21, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry McCormick, Appellant Pro Se. Bruce Charles Johnson, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his mo-

tion to extend the appeal period under Fed. R. App. P. 4(a)(6). We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm because Appellant's

motion was untimely. We dispense with oral argument because the
facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         AFFIRMED




                                2